Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the first radio node determines location with its own GNSS receiver without A-GNSS assistance data and then its positioning results is an “A-GNSS assistance data obtained by the first node”. The claim is unclear whether “every” node in the system is capable of obtaining assistance data by itself (without assistance from other source/node) from the independent claim’s language. If not all nodes are capable of receiving assistance data or the node is in the initial state of powered on (without connecting to network), the first node has no assistance data in hand to determine its own location, the position acquired will be simply from its GNSS receiver.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaoarinejad (20070247361).
Regarding claims 1, 11-12, Shaoarinejad discloses a wireless mesh communication system (Fig. 1), a method (see Fig. 2 for the functional diagram, paragraph 0029-0030) and radio node device (Fig. 1, processing module 20/25, data transfer part is the wireless communication 28) comprising:
a plurality of radio nodes (mobile station 10 and reference station 12, Fig. 1) wherein each of the plurality of radio nodes is configured to provide a bi-directional radio communication with other radio node of the system (via wireless communication 28) and to obtain an assisted GNSS (A-GNSS) assistance data used in a global navigation satellite system (GNSS) positioning (mobile station is operable to: receive the GPS signals; receive the combined GPS data via the terrestrial wireless communication; and generate positioning data from the mobile received GPS signals and the combined GPS data, Abstract), characterized in that at least one of the radio nodes indicates to other radio nodes of the system (reference station provides A-GPS service in the system implies the assistance data is available) that the A-GNSS assistance data is available and transmissible on request (if the mobile station 10 is SBAS enabled and the mobile station has a selectable service relationship with the reference station, the mobile station 10 may request one 
Regarding claims 2, 9, to the best understanding of The Examiner, Shaoarinejad discloses wherein a first radio node belonging to the plurality of radio nodes obtains its location by means of its GNSS receiver without the A-GNSS assistance data, if the first node lacks the A-GNSS as­sistance data and it is not available from a second radio node belonging to the plurality of radio nodes, whereupon this positioning results an A-GNSS assis­tance data obtained by the first node (since the first node is equipped with GPS receiver, it is certainly using the GPS for positioning if assistance data is not available).
Regarding claim 10, wherein the first or second node sends a positioning message to a fourth radio node belonging to the plurality of radio nodes, which also is configured to provide the bi-directional radio communication, but lacks a capability to perform GNSS positioning, whereupon the fourth node is able to perform a received signal strength indication (RSSl)-based positioning by means of positioning messages from other radio nodes of the sys­tem. (RSSI, E-CID, A-GNSS information sharing among nodes,  paragraph 0026-0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaoarinejad (20070247361) as applied to claim 2 above, and further in view of Kazmi (WO 2012025166A1).
Regarding claims 3-5, 13-15, Shaoarinejad discloses all claim limitations except for sending GNSS assistance data from one node to another one which lacks GNSS assistance data or broadcasting availability/unavailability indication. However, Kazmi teaches mobile relay node (the mobile relay node autonomously using location information which can be provided by another node, paragraph 0080) and broadcasting signaling (paragraph 0037). It would have been obvious to use an A-GNSS capable node information and shared/passed to another node in the network and broadcast such information is available for requesting in order to achieve better accuracy with the help of neighboring nodes even though some navigation information is not available via the node itself.
Regarding claim 6, Shaoarinejad as modified by Kazmi discloses wherein the first node sends the A-GNSS assistance data on request to a third radio node belonging to the plurality of radio nodes (a relay node broadcasts assistance data is available and send it to a requested node), which also is configured to provide the bi-directional radio communication and to obtain the A-GNSS assistance data, if the second node has the A-GNSS assistance data.



Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov